: ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM.
| Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline, in which respondent acknowledges that he violated the following provisions of the Rules of Professional Conduct: Rules 1.4,. 1.8(h), 8.4(a), and 8.4(c). . Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that William Harrell Arata, Louisiana Bar Roll number 23431, be suspended from the practice of law for a period of one year and one day, with all but six months deferred.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent,, in accordance with. Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.